Citation Nr: 0927028	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana, which denied the above claims.

The Board notes that in January 2007, the Veteran had been 
scheduled to testify at a video conference hearing over which 
a Veterans Law Judge of the Board would have presided, 
however, he failed to appear as scheduled.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right leg disability is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right leg disability have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2003, November 2003, and April 
2004, the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Board notes that the Veteran's 
service medical records are unavailable.  A VA Memorandum 
regarding the availability of service medical records dated 
in April 2004 shows that the Veteran's service medical 
records are no longer available having been destroyed in a 
fire at the National Personnel Records Center records center 
in 1973.  It was also indicated that there were no available 
Surgeon General Reports.  The Board recognizes that there is 
a heightened obligation to assist a claimant in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Veteran's relevant VA and private medical 
treatment records have been obtained.

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current right leg disability to the Veteran's 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent evidence to suggest that the Veteran has a 
right leg disability that is related to his active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he has a right leg disability that 
was first manifested during his period of active service.  As 
noted above, the Veteran's service medical record are 
unavailable for review in conjunction with his claim for 
service connection for a right leg disability.

Subsequent to service, a copy of an unidentified claim form 
shows that the Veteran was said to have been treated by an 
orthopedic surgeon in April 1982 for symptoms associated with 
back and lower extremity pain following a fishing trip.

Private hospital treatment records from the Pendleton 
Memorial Methodist Hospital dated in February 2004 show that 
the Veteran was treated for leg pain following a motor 
vehicle accident.

The Board finds that the preponderance of the evidence has 
failed to demonstrate that the Veteran was ever diagnosed 
with a right leg disability during his period of active 
service. There is no indication of the possibility of a right 
leg disability until the referenced April 1982 orthopedic 
treatment which was for lower extremity pain associated with 
a back disorder.  Notwithstanding the fact that there is no 
reference to the Veteran's period of active service made in 
this record, the fact remains that this treatment is almost 
30 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, the private hospital treatment records from 
Pendleton Memorial Methodist Hospital dated in February 2004 
attribute the right leg pain to a motor vehicle accident.  
There is no indication in these records that the Veteran had 
a right leg disability that was etiologically related to his 
period of active service.

Although the Veteran asserts that he currently has a right 
leg disability, there is no evidence of a chronic disability 
during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

Further, there is no indication that the Veteran had a 
diagnosis of arthritis of the right leg which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2008). 

In view of the absence of inservice findings of a right leg 
disability, coupled with the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had a right leg disability since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a right leg disability, his opinion is outweighed by the 
competent medical evidence.  Assuming without conceding that 
the Veteran injured his right leg in-service as claimed, the 
absence of post-service treatment records until April 1982 
(showing no competent medical evidence linking the reported 
right leg disability to the Veteran's service) outweigh the 
Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current right leg disability that is related to active 
service is not competent.  There is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right leg disability.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a right leg disability is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for bilateral hearing loss and 
tinnitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.   VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran asserts that he currently has bilateral hearing 
loss and tinnitus which are manifested as a result of noise 
exposure during his period of active service.

As noted above, the Veteran's service medical records are no 
longer available having been destroyed in a fire, and  there 
is a heightened obligation to assist him in the development 
of his case.  See O'Hare, 1 Vet. App. at 367.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) of record shows that the 
Veteran received the Korean Service Medal with two bronze 
service stars.  It is also indicated that his most 
significant duty assignment was with a Field Artillery 
battalion.  

A private medical record from Miracle Ear Centers dated in 
June 1995 shows that the Veteran was said to have 
sensorineural hearing loss.

A VA outpatient treatment record dated in September 2003 
shows that the Veteran reported a history of hearing loss and 
ringing in the ears dating back to his period of active 
service during the Korean War.

A lay statement from H. K. G., the Veteran's brother, dated 
in October 2003, shows that prior to his entering service, 
the Veteran was said to have been in perfect health with no 
hearing problems.  It was indicated that following service, 
he complained of ringing in his ears and was unable to hear 
anything but loud noises.

VA outpatient treatment records dated in June 2004 and July 
2004 shows continued treatment for reported bilateral hearing 
loss and tinnitus which the Veteran attributed to his period 
of active service.

The Veteran's DD Form 214 shows that he was in a Field 
Artillery unit during the Korean War.  He is currently shown 
to have bilateral hearing loss and tinnitus.  He and his 
brother have provided credible statements of continuity of 
symptomatology since service.  Both the Veteran and his 
brother are competent as lay persons to report on that which 
they have personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Id at 469.

The Veteran has not been provided with a VA medical 
examination assessing the etiology of his currently diagnosed 
hearing loss and tinnitus.  Under the VCAA, VA is obliged to 
provide a medical examination and/or obtain a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability and indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as to 
assess the current extent and etiology of 
any bilateral hearing loss and tinnitus 
found on examination.  Prior to the 
examination, the claims file must be made 
available to the examiner for review of 
the case.  The examination report should 
reflect that review of the claims file by 
the examiner was conducted.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether it is at 
least as likely as not (at least a 50 
percent likelihood) that any current 
bilateral hearing loss and tinnitus found 
on examination is related to the Veteran's 
period of active service, or to any 
incident therein.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any 
inservice noise exposure.

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings already of record.  
A complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


